Name: 78/618/EEC: Commission Decision of 28 June 1978 setting up a Scientific Advisory Committee to examine the toxicity and ecotoxicity of chemical compounds
 Type: Decision
 Subject Matter: chemistry;  deterioration of the environment;  EU institutions and European civil service
 Date Published: 1978-07-22

 Avis juridique important|31978D061878/618/EEC: Commission Decision of 28 June 1978 setting up a Scientific Advisory Committee to examine the toxicity and ecotoxicity of chemical compounds Official Journal L 198 , 22/07/1978 P. 0017 - 0018 Greek special edition: Chapter 05 Volume 3 P. 0010 Spanish special edition: Chapter 15 Volume 2 P. 0109 Portuguese special edition Chapter 15 Volume 2 P. 0109 Finnish special edition: Chapter 15 Volume 2 P. 0091 Swedish special edition: Chapter 15 Volume 2 P. 0091 COMMISSION DECISION of 28 June 1978 setting up a Scientific Advisory Committee to examine the toxicity and ecotoxicity of chemical compounds (78/618/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the programme of action of the European Communities on the environment (1) stresses the need to assess the unfavourable effects of chemical compounds on man and on the environment ; whereas particular attention must be paid to those compounds the use of which is liable to have detrimental effects on human health and on the various environmental media; Whereas the resolution of the Council of the European Communities and of the representatives of the Governments of the Member States meeting within the Council of 17 May 1977 on the continuation and implementation of a European Community policy and action programme on the environment (2), provides that the Commission will examine permanently at Community level the impact of chemical compounds on the environment, with the help of a committee of experts; Whereas it is important for the Commission to obtain, within a committee of scientific experts, the opinions of highly qualified persons to allow the Commission to conduct this permanent examination, HAS ADOPTED THIS DECISION: Article 1 There shall be attached to the Commission a Scientific Advisory Committee to examine the toxicity and ecotoxicity of chemical compounds (hereinafter called "the Committee"). Article 2 1. The task of the Committee or, where appropriate, of its sections referred to in Article 8, shall be to supply the Commission with opinions, at the latter's request, on all matters relating to the examination of the toxicity and ecotoxicity of those chemical compounds the use of which is liable to have detrimental effects on human health and on the various environmental media, taking into account: - scientific knowledge gained concerning the toxicity and ecotoxicity of the chemical compounds; - the uses and quantities of those compounds; - the assessment of the levels of exposure of the targets. Opinions of the Committee shall relate in particular to: - the examination of the toxic effects of chemical compounds on man; - the examination of the various routes by which chemical compounds are transferred, and of the processes by which they are concentrated in the environment, which affect or could affect man; - the examination of the toxic effects and nuisances caused by chemical compounds on the various environmental media. 2. The Committee shall not deliver opinions on radioactive substances and matters related to the examination of the toxicity and ecotoxicity of chemical compounds when these problems are the responsibility of other advisory committees attached to the Commission. Article 3 The Committee shall consist of 22 members, of whom: - 18 shall be senior experts from the Member States, two from each Member State, - four shall be representatives from the Commission. Article 4 The members of the Committee shall be appointed by the Commission. For the seats to be filled which are allocated to the experts from the Member States, the Commission, after consulting the Member States concerned, shall appoint nine experts on toxicology and nine experts on ecotoxicology. (1)OJ No C 112, 20.12.1973, p. 28. (2)OJ No C 139, 13.6.1977, p. 1. Article 5 The term of office for members of the Committee shall be three years. Their appointments may be renewed. After the expiry of the three-year period members of the Committee shall remain in office until they are replaced or until their appointments are renewed. A member's term of office may be terminated before the expiry of the three-year period by resignation or death, of if the Member State consulted on his appointment requests his replacement. A person shall be appointed, in the manner provided in Article 4, to replace such member for the remainder of the term of office. Members shall not be remunerated for their services. Article 6 A list of members shall be published by the Commission, for information purposes, in the Official Journal of the European Communities. Article 7 1. The Committee shall elect from the national experts a chairman and two vice-chairmen for a period of three years. Election shall be by a majority of two thirds of the members present. 2. The Commission shall provide secretarial services for the Committee, its sections and its working parties referred to in Article 8 and shall organize their work. Article 8 The Committee shall consist of a toxicology section and an ecotoxicology section. The Committee shall determine the rules of procedure of these sections. The Committee may also set up working parties. Article 9 1. The Committee, its sections and its working parties shall meet at the headquarters of the Commission when convened by the latter. 2. Representatives of the Commission departments concerned shall take part in meetings of the Committee, its sections and its working parties. Article 10 The chairman and/or the Commission may invite any person with special qualifications in any subject on the agenda to take part in an expert capacity in the deliberation of the Committee, its sections or its working parties referred to in Article 8. Experts shall take part in discussion only of those questions on account of which they were invited. Article 11 No vote shall be taken on the discussions of the Committee, its sections and its working parties. The Commission may, when seeking the opinion of the Committee, and, in some cases, of its sections, set a time limit within which such opinions shall be given. Article 12 Without prejudice to the provisions of Article 214 of the Treaty, when the chairman of the Committee or the Commission informs them that the opinion requested or the question raised is on a matter of a confidential nature, members of the Committee shall be under an obligation not to disclose information which has come to their knowledge through the work of the Committee, its sections or its working parties. In such cases, only Committee members and representatives of the Commission departments concerned may be present at the meetings. Article 13 This Decision shall enter into force on 28 June 1978. Done at Brussels, 28 June 1978. For the Commission Lorenzo NATALI Vice-President